Case 4:17-cv-13292-LVP-EAS ECF No. 137 filed 05/14/20                 PageID.3629   Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 AFT MICHIGAN,

       Plaintiff,                                   Case No. 17-13292
                                                    Honorable Linda V. Parker
 v.                                                 Magistrate Judge Elizabeth A. Stafford

 PROJECT VERITAS, et al,
      Defendants.
            -I



 Mark H. Cousens (P12273)                           Paul M. Mersino
 Attorney for Plaintiff                             Butzel Long PC
 26261 Evergreen Rd Ste 130                         Attorney for Defendants
 Southfield, MI 48076                               150 W Jefferson Ave Ste 100
 (248) 355-2150                                     Detroit, MI 48226-4452
 cousens@cousenslaw.com                             (313) 225-7015
 P12273                                             mersino@butzel.com
                                                    P72179

 Stephen R. Klein                                   Ann M. Sherman
 Attorney for Defendants                            Deputy Solicitor General
 Barr & Klein PLLC                                  Attorney for Intervening Party
 1629 K St NW Ste 300                               State of Michigan
 Washington, DC 20006-1631                          Michigan Dept of Attorney General
  (202) 804-6676                                    POB 30212
 steve@barrklein.com                                Lansing, Michigan 48909
 P74687                                             (517) 335-7628
                                                    ShermanA@michigan.gov



                     Stipulated Order Regarding Submission of Briefs

                              At a session of court on May 14, 2020
                              by Hon. Elizabeth A. Stafford
                                      U. S. MAGISTRATE JUDGE
Case 4:17-cv-13292-LVP-EAS ECF No. 137 filed 05/14/20                   PageID.3630       Page 2 of 2



         On stipulation of the parties it is ordered that Plaintiff’s response to Defendants’ motion

 to compel discovery (DKT 130) shall be submitted not later than May 15, 2020 and Defendants’

 reply shall be submitted not later than May 22, 2020.


 It is so stipulated.


 S/S Mark H Cousens                                       S/S Paul M. Mersino (MHC per email)

 Mark H. Cousens (P12273)                              Paul M. Mersino
 Attorney for Plaintiff                                Butzel Long PC
                                                       Attorney for Defendants



 IT IS SO ORDERED.


                                               s/Elizabeth A. Stafford
                                               ELIZABETH A. STAFFORD
                                               U. S. MAGISTRATE JUDGE


                                        Certificate of Service

        I hereby certify that on May 12, 2020, I electronically filed the foregoing paper with the
 Clerk of the Court using the ECF system which will send notification of such filing to the
 following: Paul M. Mersino, Ann Sherman and Stephen Klein.

                                                                 /s/ Mark H. Cousens
                                                                 Mark H. Cousens (P12273)
                                                                 Attorney for Plaintiff
                                                                 26261 Evergreen Rd Ste 130
                                                                 Southfield, MI 48076
                                                                 (248) 355-2150
                                                                 cousens@cousenslaw.com




                                                   2
